DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner acknowledges the Election made of Claims 1-8 on 18 November 2022. No traversal has been made towards Claims 9-16 but a traversal has been made towards Claims 17-20. The traversal has been persuasive and Claims 1-8 and 17-20 have been Examined.
Drawings
The drawings are objected to because Figure 8 shows the hanger plate (15) as downwardly depending members extending from the tower section and Figure 9 shows the tension members (46) as the same thing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 1, the “LS” was referred to as a “support member” but Line 2 of this Claim only recites “the LS support”, leaving out “member” thus making the claim indefinite.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear what “tension members” are.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 9,238,923 to Gaberias.
Regarding claim 1, Gaberias teaches in Figure 8, a method of assembling (Column 1, Lines 14-15) a wind tower (33) (Column 7, Line 52), the method comprising: coupling a load-sharing support member (43) [structure (Column 7, Line 60)] to an upper-most tower section (34) (Column 7, Line 55) of a partially assembled tower stack [comparing Figure 11A to Figure 11D reveals a partial stack] of the wind tower (33), the support member (43) extending from a first end to a second end, wherein the first end is coupled to a tower crane (61) (Column 8, Line 3) and the second end is coupled to the upper-most tower section (34) of the partially assembled tower stack; and lifting a subsequent tower section (Column 8, Line 14) to be coupled to the partially assembled tower stack, wherein, during lifting, a portion of vertical load experienced by the tower crane (61) during lifting is transferred (Column 1, Lines 10-12) to the partially assembled tower stack via the support member (43).
Regarding claim 2, Gaberias teaches in Figure 8, the tower crane (61) has a maximum capacity [small capacity (Column 3, Lines 41-43)], wherein a first portion of the maximum capacity used during lifting with the support (43) is less than a second portion of the maximum capacity used during lifting the subsequent tower section without the support member (43) [transmit at least half the stress (Column 3, Lines 1-3)].
Regarding claim 3, Gaberias teaches in Figure 8, a maximum lifting capacity of the tower crane (61) with the support member (43) is greater than a maximum lifting capacity of the tower crane (61) without the support member (43) [a smaller crane can be used (Column 3, Lines 40-46)].
Regarding claim 4, as best understood, Gaberias teaches in Figure 8, coupling the support member (43) to the upper most tower section (34) includes coupling the support member (43) to the upper most tower section (34) via tension members (41) [beams (Column 7, Line 58)].
Regarding claim 5, Gaberias teaches in Figure 8, the tension members (41) are coupled to and extend between the support member (43) and a hanger plate (56, Fig 12A) [substantially horizontal surface (Column 9, Lines 28-29)] of the upper most tower section (34).
Regarding claim 6, Gaberias teaches in Figure 8, coupling the subsequent tower section to the partially assembled tower stack (33); increasing a height [adding an additional lattice element (Column 8, Line 19-20)] of the tower crane (61) such that the second end of the support member (43) is adjacent to a top end of the subsequent tower section [see Figure 11D].
Regarding claim 7, Gaberias teaches in Figure 11D, coupling the support member (43) to the subsequent tower section (Column 2, Lines 58-59).
Regarding claim 8, Gaberias teaches once a desired height of a tower stack is achieved, the method further includes: lifting a nacelle (Column 7, Lines 50-56) to be coupled to the tower stack while the support member is coupled to the tower stack.
Regarding claim 17, Gaberias teaches in Figure 8, a method of assembling (Column 1, Lines 14-15) a wind tower (33) (Column 7, Line 52), the method comprising: coupling a load sharing support member (43) [structure (Column 7, Line 60)] to a crane (61) (Column 8, Line 3); and iteratively attaching a plurality of tower sections (34) (Column 7, Line 55) together to form a tower stack of the wind tower (33) by repeatedly: coupling the support member (43) to a first upper-most tower section (34) of a partially assembled tower stack [see Figure 11A]; lifting a second tower section of the plurality of tower sections while the support member (43) is coupled to the first tower section [see Figure 11A] such that a portion of a vertical load experienced during lifting is transferred (Column 1, Lines 10-12) to the partially assembled tower stack (33) via the support member (43); attaching the second tower section (34) to the partially assembled tower stack to form a second upper-most tower section [see Figure 11C]; and increasing a height of the tower such that the support member is adjacent to a top of the second upper-most tower section [see Figure 11D].
Regarding claim 18, Gaberias teaches in Figure 8, a maximum capacity of the crane (61) with the support member (43) is greater than a maximum capacity of the crane (61) without the support member (43) [a smaller crane can be used (Column 3, Lines 40-46)].
Regarding claim 19, Gaberias teaches in Figure 8, the support member (43) extends from a first end to a second end, wherein the first end is coupled to the  crane (61) (Column 8, Line 3) and the second end is coupled to the upper-most tower section (34).
Regarding claim 20, Gaberias teaches after the tower stack is formed, the method further includes lifting a nacelle (Column 7, Lines 50-56) with the crane including the support member, the nacelle to be coupled to the tower stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635